UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): June 13, 2011 TUCANA LITHIUM CORP. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 333-149552 75-3266961 (Commission File Number) (IRS Employer Identification No.) 3651 Lindell Rd. Suite D155 Las Vegas, NV, 89103 (Address of principal executive offices and zip code) 1-800-854-7970 (Registrant’s telephone number including area code) (Former Name and Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 13, 2011, Tucana Lithium Corp., a Nevada corporation (the “Company”) entered into a geological and management services agreement (the “Agreement”) with Nemaska Exploration Inc. (“Nemaska”) to coordinate and execute the Company’s Spring/Summer 2011 exploration program.The exploration campaign will be lead by geologist Yves Caron. The Agreement term is for a period of 6 months and is subject to certain termination provisions described in the Agreement. Nemaska will provide exploration services to the Company subject to the schedule of fees below. Position Cost per day Sr. consultant - QP services $ Project manager – i.t. geologist $ Student geologist $ Geologist assistant $ Item9.01. Financial Statements and Exhibits (d) Exhibits: 10.1Geological and Management Services Contract between Nemaska Exploration Inc. and Tucana Lithium Corp. 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. TUCANA LITHIUM CORP. Date: June 13, 2011 By: /s/ Jordan Starkman Jordan Starkman Chief Executive Officer
